Citation Nr: 0015613	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Whether new and material evidence sufficient to reopen a 
claim for service connection for anxiety reaction has been 
presented.  



REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1953 to May 1955. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama (hereinafter RO).  In an April 
1997 decision in pertinent part, the Board found the claim 
for service connection for arthritis to be not well-grounded, 
and found that sufficient evidence to reopen the claim for 
service connection for anxiety reaction had not been 
presented.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court).  
In an order dated March 23, 1999, the Court vacated the April 
1997 Board decision and granted a Joint Motion for Remand.  

The issue of entitlement to service connection for arthritis 
requires additional development, and will be addressed in the 
Remand that follows this decision.  


FINDINGS OF FACT

1.  A February 1958 rating decision denied entitlement to 
service connection for anxiety reaction on the basis that 
this disability was not shown to have been incurred in or 
aggravated by service; the veteran was notified of this 
decision in that month.  A timely appeal was not filed, and 
this is was the last final adjudicative action addressing 
this issue on any basis. 

2.  The evidence submitted since the 1958 rating decision 
does not bear substantially upon the issue of service 
connection for anxiety reaction, nor does it by itself or in 
connection with evidence previously assembled require 
consideration due to its significance.


CONCLUSION OF LAW

"New" and "material" evidence sufficient to reopen the 
claim for service connection for anxiety reaction has not 
been presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. § 3.156 (1999); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board or final rating action, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed by 
the RO or the Board, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Hodge was decided 
after the April 1997 Board decision, and the March 1999 Joint 
Motion directed the Board to apply the standard enumerated in 
Hodge for determining new and material evidence in 
adjudicating the issue of whether sufficient evidence to 
reopen the claim for service connection for anxiety reaction 
had been presented.  

The Board notes initially that while the RO has not 
specifically applied the legal criteria outlined in Hodge, 
the Board concludes that the veteran will not be prejudiced 
by the adjudication that follows for three reasons: (1) the 
veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, (2) the standard for "new" 
evidence did not change and "new" evidence has not been 
submitted, and, (3) the Board's review of the claim under the 
more flexible Hodge standard accords the veteran a less 
stringent evidentiary threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).
 
Summarizing the relevant evidence and adjudicative history, 
entitlement to service connection for anxiety reaction was 
initially denied by the RO in a February 1958 rating action 
on the basis that this disability was not shown to have been 
incurred in or aggravated by service.  The veteran was 
notified of this decision in that month.  A timely appeal to 
this decision was not filed, and this was the last final 
adjudicative action addressing this issue on any basis. 

Evidence of record before the RO at the time of the February 
1958 rating decision included the service medical records 
which were negative for any psychiatric findings or 
complaints.  The post-service evidence included a report from 
a private physician reflecting treatment for "[h]eadache and 
nervousness etc." in 1957.  Also of record at that time was 
a report from VA inpatient treatment for a psychiatric 
disorder, ultimately diagnosed as anxiety reaction, initiated 
in October 1957.  Significantly, the reports from this 
hospitalization do not include a finding that the anxiety 
reaction was related to service, nor do they reflect such a 
history being reported to an examiner by the veteran.  
External precipitating factors were said to include economic 
and social insecurity.

Evidence added to record after the February 1958 rating 
action includes reports from VA psychiatric hospitalization 
from 1959 to 1961 and 1964.  Reports from VA psychiatric 
examinations are also of record, as are reports from private 
psychiatric treatment rendered in the 1980s.  None of this 
evidence contains any competent medical evidence linking 
anxiety reaction to in-service events or pathology.  The 
additional evidence also includes the written contentions 
presented by the veteran essentially alleging current 
disability due to anxiety reaction as a result of in-service 
pathology.  As discussed below, this evidence is cumulative 
of information already on file.  Thus it is not "new."

Analyzing the additional evidence submitted since the 
February 1958 rating decisions to determine whether it is 
"new" and "material," as none of this evidence includes 
any competent medical evidence indicating that the veteran 
has a current psychiatric disability that is the result in-
service symptomatology or pathology, the Board concludes that 
none of it is "new" and "material" as defined by the 
holding in Hodge and 38 C.F.R. § 3.156(a), as it does not 
compel consideration of the claim on the merits.  As noted, 
the medical records showing treatment of a psychiatric 
disorder are essentially cumulative and redundant.  The 
veteran's contentions asserting an etiologic relationship 
between  a current disability associated with anxiety 
reaction and service are not "new," to the extent that it 
is essentially repetitious of contentions of record at the 
time of the February 1958 rating decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, to the extent 
that such contentions may be considered "new," they are 
nevertheless not "material" because it has not been shown 
that the veteran has any medical knowledge beyond that of lay 
persons.  Moray v. Brown, 5 Vet. App. 211 (1993).

As the Board concludes that the veteran has failed to present 
sufficient "new" and 
"material" evidence to reopen the claim for service 
connection for anxiety reaction, no further adjudication of 
this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. 
App. 31 (1991).  

ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for anxiety 
reaction is not reopened, and the benefits sought in 
connection with this claim are denied.      

REMAND

The Court in its March 1999 Joint Motion found that the claim 
for service-connected for arthritis was well-grounded.  Upon 
the submission of a well-grounded claim, the Board has a duty 
to assist the veteran in the development of such a claim.  
38 U.S.C.A. § 5107 (West 1991).  Accordingly, as it was 
indicated in the Joint Motion that "[t]he VA has never 
conducted a medical examination to either confirm or deny 
Appellant's arthritic condition," the Board concludes that 
such an examination should be afforded the veteran upon 
remand.  Accordingly, this case is REMANDED for the following 
development: 

1.  The appellant and his representative 
should provide information containing any 
treatment for reported arthritis, records 
of which are not on file.  To the extent 
possible, the veteran and his 
representative, with the assistance of 
the RO if indicated or desired, should 
attempt to obtain copies of actual 
clinical records.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran is to be afforded a VA 
orthopedic examination.  The claims file 
is to be made available to the examiner, 
who, based on a review of the evidence of 
record, including the service medical 
records and the private and VA clinical 
records dated shortly after service, 
express an opinion as to whether the 
veteran has a current disability due to 
arthritis that is etiologically related 
to service.  The first clinical 
manifestations of arthritis should be 
specifically detailed, and the medical 
reasoning used in arriving at the stated 
conclusion should be set out.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the RO should readjudicate the claim as to the 
instant issue.  If the claim for service connection for 
arthritis is not granted, and after application of applicable 
procedures, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
assist the veteran in the development of his appeal, and the 
Board does not intimate an opinion, either legal or factual, 
as to the ultimate disposition warranted in this case.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



